DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This is the fourth Office action on the merits of the claims.  
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.  
Status of the Claims
In the Reply filed 13 July 2021, Applicant amended claim 22 and cancelled claim 34.  In the interest of maintaining clarity of the record, the examiner notes that Applicant did not actually amend claim 24.  For the purpose of examination, the status identifier for that claim has been treated as “previously presented,” rather than “currently amended.”  Claims 1-21 were cancelled previously by Applicant.  Claims 22-33 and 35-39 are pending and under consideration.
Status of the Rejections
The rejection of claims 22-33 and 35-39 under 35 U.S.C. 103 as being unpatentable over Yates (WO 2016/188691 A1) in view of Chikamatsu (JP-06287110-A) is maintained.  Applicant’s recent amendment to claim 22 is considered in paragraphs 20-21.
The provisional rejection of claims 22-33 and 35-39 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of co-pending U.S. Application No. 16/084,533 in view of Yates (WO 2016/188691 A1) is maintained.  
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-33 and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Yates (WO 2016/188691 A1) in view of Chikamatsu (JP-06287110-A).
Yates is directed to “the use of hair treatment compositions in the repair of hair damage.”  Page 1, lines 5-6.  
Yates discloses the “[u]se of a hair treatment composition comprising a lactone, a disaccharide, an inorganic salt and an organic acid or salt thereof, having a pH in the range of from 3 to 6.5, in the treatment of hair, to repair damage to hair protein, preferably to increase the denaturation temperature of the internal protein of hair.”  (Emphasis added) Abstract; see also page 2, lines 9-12.  
Yates further discloses that “[a] preferred composition for use in the invention is a hair treatment composition comprising a gluconolactone, trehalose, sodium sulphate and an organic acid or salt (Emphasis added) Page 3, lines 4-5.  
Additionally, Yates discloses that “[t]he hair can be virgin hair or damaged hair” (page 3, line 11) and that the damage may be caused by “environmental means such as sunlight and exposure to damaging energy sources, for example light such as UV light.”  (Emphasis added) Page 3, lines 14-16.  
Although Yates provides that the hair treatment compositions disclosed therein can repair hair damaged by UV light (page 3, lines 14-16), Yates is silent to whether those composition can protect hair from UV light damage.  Consequently, Yates does not satisfy claim 1.  As explained below Chikamatsu compensates for this deficiency.
Chikamatsu published in Japanese.  The examiner obtained an English machine translation using an Internet service provided by the European Patent Office (EPO).  All citations to Chikamatsu refer to that translation, which accompanied the previous Office action (24 March 2021).
Chikamatsu is directed to a hair cosmetic that prevents hair damage and protects hair (abstract).  See also EPO Translation, Description, page 1 at [0001] (“The present invention has a hair protection effect….”).  
Chikamatsu identifies ultraviolet (UV) rays in sunlight as an “environmental” or “external” factor that damages hair.  EPO Translation, Description, page 1 at [0003].  Chikamatsu provides that “since hair does not have the ability to self-repair and regenerate damage, what is important is how to protect damaged hair from the outside and normality,” and “[i]n the case of hair, it is important how to prevent external factors so that it does not become damaged hair.”  (Emphasis added) EPO Translation, Description, page 2 at [0005].  
Chikamatsu teaches that trehalose, when included in a hair cosmetic, has the effect of protecting the hair, itself, thus imparting strength to the hair by preventing damage.  EPO Translation, Description, page 10 at [0048].  Chikamatsu additionally teaches that the hair cosmetic can be in the form of a hair rinse, hair treatment, hair conditioner, or shampoo, among other hair products.  EPO Translation, Description, page 3 at [0012].  
Prior to the time of filing the present application, the foregoing teachings of Chikamatsu would have motivated a person having ordinary skill in the art to apply the preferred hair treatment compositions of Yates, which comprise trehalose, to hair, prior to exposing the hair to sunlight or other source of UV light, in order to provide protection from UV light damage.  
Applicant recently amended claim 22 as follows:  “A method of protecting hair from ultraviolet light damage, comprising the step of increasing the denaturation temperature of the hair by applying, to the hair, before the UV light damage, a hair treatment composition comprising a lactone, a disaccharide, an inorganic salt and an organic acid or salt thereof, having a pH in the range of from 3 to 6.5.”  
From the outset, it is critical to recognize that the newly-added phrase (i.e., “increasing the denaturation temperature of the hair by”) is not — in and of itself — an active (manipulative) step.  Rather, it is an expression of the intended result of applying the composition defined in claim 1 to hair before UV light damage.  In this regard, the newly-added phrase is analogous to a <whereby> clause that is not afforded patentable weight.  MPEP § 2111.04(I) (a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited’”), quoting Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329 (Fed. Cir. 2005) (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381 (Fed. Cir. 2003)).  Even if that phrase were afforded patentable weight, the outcome does not differ significantly, considering (i) the hair compositions disclosed in Yates (the primary reference) are (ii) Yates even teaches that the compositions disclosed therein “increase the denaturation temperature of the internal protein of hair” (abstract).  See also Yates, page 2, lines 19-20 (“In this way, it is possible to increase the denaturation temperature of the protein to higher than that of virgin hair.”) and page 3, line 11 (“The hair can be virgin hair or damaged hair.”).  Because Chikamatsu provides motivation to apply the hair compositions of Yates prior to exposing the hair to UV light, the prima facie case remains viable because the newly-added phrase is tantamount only to a scientific explanation of how the Yates compositions protect hair, which is an inherent function.  MPEP § 2112(I) (“Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.”); see also MPEP § 2145(II) (“‘The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.’”), quoting Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Therefore, claims 22 and 28-33 are prima facie obvious.  
Regarding claims 23 and 24, Yates further discloses that “[t]he composition is preferably applied to the hair multiple times, to give a progressive damage repair.”  (Emphasis added) page 2, line 17.  The fact that Yates discloses multiple applications of the composition to hair supports the examiner’s position that a person having ordinary skill in the art — following a review of Yates and Chikamatsu — would have been motivated to protect hair from multiple exposures to sunlight (which is ubiquitous) and/or other UV light sources by routinely applying the preferred Yates hair composition.  MPEP § 2141.03(I) (“‘A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.’”), quoting KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007) and MPEP § 2144.01 (“[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.”), quoting In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).  The examiner is mindful that “[Patent] Office personnel may also take into account ‘the inferences and creative steps that a person of ordinary skill in the art would employ.’”  Id., quoting KSR, 550 U.S. at 418, 82 USPQ2d at 1396.  In the alternative, the examiner notes that claim 24 neither (i) introduces a new active (manipulative) step nor (ii) modifies the active step recited in the claim from which it depends, i.e., claim 22.  MPEP § 2111.04(I) (“‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”), quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  
Regarding claims 25, 26 and 36, Yates discloses as follows: “Preferably, the hair treatment composition is a rinse off hair treatment composition, preferably selected from a shampoo, a conditioner and a mask.  More preferably, the shampoo and the conditioner are used one after the other, and most preferably used repeatedly over several washes or treatments.”  Page 10, lines 6-9.  
Regarding claims 27 and 37, Yates discloses a lactic acid concentration of 0.37 wt%.  Page 25 at Example 2.  
Regarding claim 35, Yates discloses that “[t]he composition is preferably applied to the hair multiple times, to give a progressive damage repair.”  Page 2, line 17.  The examiner notes that “multiple times” is interpreted as two or more times, which is overlapped by Applicant’s range of “2 to 50 times” recited in claim 35.  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”), quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claim 38, the disaccharide trehalose consists of two hexose units.
Regarding claim 39, Yates discloses a most-preferred pH range of 3 to 5.  Page 29 at lines 16-18.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 22-33 and 35-39 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 14-18, 20, and 22-30 of co-pending U.S. Application No. 16/084,533 (as amended on 04 May 2021) in view of Yates (WO 2016/188691 A1).
The conflicting claims (the claims of the ’533 application) differ only marginally in scope from the claims of the present application.  For example, compare conflicting claims 1-3 to claims 22 see conflicting claim 3) and are silent in regard to species of environmental means.  Yates teaches that “UV light” qualifies as an “environmental means” that can damage hair (page 3, lines 14-16) and, therefore, compensates for the deficiency in the conflicting claims.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  
Conclusion
Claims 22-33 and 35-39 are rejected.  
No claim is allowed.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
/P.A./
15 July 2021


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611